PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,898,149
Issue Date: January 26, 2021
Application No. 16/216,052
Filing or 371(c) Date: December 11, 2018
Attorney Docket No. P20180329909US01
For: STANDARDIZING BREAST DENSITY ASSESSMENTS


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the request pursuant to 37 CFR 1.324, filed February 14, 2022, which is being properly treated as a petition under 37 CFR 1.182, to change the name of inventor “Dusty Sargent” to –Dustin Michael Sargent-- on the front page of the above-identified patent by way of a Certificate of Correction.

The petition is GRANTED.

Office records have been corrected to reflect the correct name of the above-identified inventor.  

As authorized, the $420 fee for the petition under 37 CFR 1.182 and the $160 fee for the filing of the Certificate of Correction has been assessed to petitioner’s deposit account.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 1.182 and directing issuance of the requested Certificate of Correction.

Telephone inquiries concerning this decision may be directed to undersigned at (571) 272-1642.  Inquiries regarding the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 756-1814.


/APRIL M WISE/Paralegal Specialist, Office of Petitions